DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-20 are pending in the application. Claims 1, 13 and 20 are amended. 
Continued Examination Under 37 CFR 1.114 1.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/17/2021 has been entered.

Response to Arguments / Amendments
Rejections under 35 U.S.C. § 103:
Applicant’s arguments have been fully considered but are rendered moot in view of the new ground of rejection necessitated by amendments initiated by the applicant.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. Specifically, the abstract exceeds 150 words.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20130051467, hereinafter Zhou) in view of Su et al. (US 20120082394, hereinafter Su) and  Orlick et al. (US 20120281758, hereinafter Orlick)
Regarding Claim 1, Zhou discloses a method of encoding a video data stream comprising a first and second frame of video data ([0004], Inter-coding (encoding) a frame content from content of other frames (the first and second frames correspond to the frame, and one of the other frames respectively), the method comprising the steps of:
obtaining motion prediction data for a plurality of pixels ([0033], predict pixel blocks using motion vector prediction from reference frame), the motion prediction data indicative of the predicted relative motion of the plurality of pixels between the first and second frames of video data (Abstract; [0004], [0033], FIG. 3.  pixel blocks within an inter-coded frame are predicted from content of pixel blocks from one or perhaps two other reference and the coded video data identify the reference frame(s) and provide motion vectors that identify locations within the reference frames from which predicted pixel blocks are extracted motion vector prediction; [0041], FIG. 6,   Step 610, inter (motion vector) prediction); 
obtaining a data mask for the second frame of video data, the data mask comprising data indicative of per-pixel relative weights to be applied for predicting pixels for the second frame ([0025], FIG. 2, inter-coding prediction of the input pixel block according to scaling weight values (data mask) of inter-predicted pixel; [0041], FIG. 6,  Step 630, measure discontinuities along borders of the predicted pixel block and the neighboring pixel; [0045], selecting filter with different configurations for different pixel positions along the edge of the predicted pixel block determining);
([0032], generate data representing a difference between the input pixel block and the predicted pixel block provided by the prediction unit) defining a relative difference between a plurality of pixels in the first frame and a corresponding plurality of pixels in the second frame [0033], FIG. 3, identify reference frame(s) selected for prediction and motion vectors and select weights for prediction pixel block; [0036], identifying reference frame(s) selected for prediction and motion vectors identifying locations within the reference frames from which the predicted pixel blocks are derived), and 
 encoding the video data stream comprising at least the first frame of video data and the update data for the second frame of video data ([0037], FIG. 5, code the input pixel block using the final predicted pixel block as a prediction reference; Abstract).
Zhou does not explicitly disclose wherein said update data for each of the plurality of pixels is defined on a pixel-by-pixel basis as a weighted blend of the motion prediction data and intra frame data, said weighted blend based on the data mask
Su from the same or similar field of endeavor teaches wherein said update data for each of the plurality of pixels is defined on a pixel-by-pixel basis as a weighted blend of the motion prediction data and intra frame data, said weighted blend based on the data mask ([0034], [0035], intra-field interpolating the target image frame and inter-field interpolating  pixel value of the target image frame and thereafter blending the pixel values C-intra and C-inter interpolated according to the weight value as shown in FIG. 1).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of weighted blend motion prediction as taught by Su ([0035]) into the encoding and decoding system of Zhou in order to restore a color format and to effectively reduce visual side effects produced during compression (Su, [0010]) and hence increase image quality.
Zhou and Su does not explicitly disclose the relative weights based on a measure of accuracy of the motion prediction data for each of the plurality of pixels.
Orlick from the same or similar field of endeavor teaches the relative weights based on a measure of accuracy of the motion prediction data for each of the plurality of pixels ([0049], motion compensated filtering for aligning the temporal neighbors, based on motion estimates, to generate temporal predictors and are then blended together using blending weights be based on the accuracy of the motion predictors; [0092],  weight generation to each of the motion estimates based on an accuracy of the temporal predictions (motion estimation)).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of relative weight with accuracy of the motion prediction as taught by Orlick ([0049]) into the encoding and decoding system of Zhou & Su in order to provide accurate motion estimation that 

Regarding Claim 2, Zhou in view of Su and Orlick discloses the method of claim 1.
Zhou discloses wherein the second frame of video data is encoded as an intra-frame ([0025] FIG. 2, intra-coding predictor 220  predicting an intra-coded pixel block for an input pixel block; [0037], FIG. 5, Step 520, intra prediction ).

Regarding Claim 3, Zhou in view of Su and Orlick discloses the method of claim 1.
Zhou discloses wherein the encoding of the video data stream further comprises encoding the mask data ([0041] FIG. 6, Step 660, code the input pixel block using the filtered prediction block as a prediction reference).

Regarding Claim 4, Zhou in view of Su and Orlick discloses the method of claim 1.
Zhou discloses wherein the motion prediction data for a given pixel is determined as a measure of the relative motion of the pixel between the first and second frame of video data ([0038], inter-coding prediction with measure of the relative motion as detailed out in H.264).

Regarding Claim 7, Zhou in view of Su and Orlick discloses the method of claim 1.
Zhou discloses further comprising the step of determining a measure of accuracy of the motion prediction data ([0004], Inter-coding (motion prediction) frame content from content of other frames that the coded video data identifies the reference frame(s) and provides motion vectors; [0048] FIG. 7, inter-coding (motion) prediction).

Regarding Claim 8, Zhou in view of Su and Orlick discloses the method of claim 7.
Zhou discloses wherein the step of determining the measure of accuracy of the motion prediction data is based on a level of precision associated with the motion prediction data ([0045], selecting filter with different configurations for different pixel positions along the edge of the predicted pixel block determining level of precision).

Regarding Claim 9, Zhou in view of Su and Orlick discloses the method of claim 8.
Zhou discloses wherein the step of determining a level of precision comprises determining an error ([0045], selecting filter configuration that minimizes prediction errors for coding with different filter configurations).

Regarding Claim 10, Zhou in view of Su and Orlick discloses the method of claim 9.
Zhou discloses wherein the error is defined by comparing predicted results for a pixel based on the motion prediction data in the second frame with  an actual result for the pixel ([0004], Inter-coding (motion prediction) frame content from content of other frames; [0048] FIG. 7,  obtain predicted pixel block X  through inter-coding (motion) prediction).

Regarding Claim 11, Zhou in view of Su and Orlick discloses the method of claim 1.
Zhou discloses wherein the data mask comprises non-binary values to define a non-binary mask ([0026], the data masks or weight matrices pass data of the respective predicted block entirely at pixel locations where the weight (integer, non-binary) value range; [0033], the weights are supplied and selected during the prediction process).

Regarding Claim12, Zhou in view of Su and Orlick discloses the method of claim 11.
Zhou discloses wherein the wherein the step of defining the data mask includes the step of normalising the non-binary mask values between a range of [0.0, 1.0] ([0026], the data masks or weight matrices pass data of the respective predicted block entirely at pixel locations where the weight value ranging between 0 and 1 with respect to inter-coding at other selected sub-portions of the pixel block).
Regarding Claim 13, Zhou discloses method of decoding an encoded video data stream (FIG. 4), the method comprising the steps of:
decoding the first frame of video data in the encoded video data stream ([0035], FIG. 4, entropy decoder 472, decoding the coded frames 470);
receiving motion prediction data, said motion prediction data comprising data indicative of the predicted relative motion of a plurality of pixels between the first and a second frame of video data ([0036], FIG. 4, prediction unit 475 identifying reference frame(s) selected for prediction and motion vectors identifying locations within the reference frames from which the predicted pixel blocks are derived (motion compensation data));
receiving a data mask for the second frame of video data,  the data mask comprising data indicative of per-pixel relative weights to be applied for predicting pixels for the second frame([0025], FIG. 2, inter-coding prediction of the input pixel block according to scaling weight values (data mask) of inter-predicted pixel),
receiving update data for each of the plurality of pixels of the second frame of video data,  the update data defining a relative difference between a plurality of pixels in the first frame and a corresponding plurality of pixels in the second frame ([0032], generate data representing a difference between the input pixel block and the predicted pixel block provided by the prediction unit; [0033], FIG. 3, identify reference frame(s) selected for prediction and motion vectors and select weights for prediction pixel block); and 
decoding the second frame of video data by predicting a plurality of pixels for the second frame of video data ([0035], FIG. 4, decoding the coded frames 470 selecting and applying decoding mode to the input coded pixel block). 
Zhou does not explicitly said prediction based on a pixel-by-pixel weighted scaling of the motion prediction data and intra frame data, and wherein the weighted scaling is based on the update data and the data mask data.
Zhou does not explicitly disclose said prediction based on a pixel-by-pixel weighted scaling of the motion prediction data and intra frame data, and wherein the weighted scaling is based on the update data and the data mask data
Su from the same or similar field of endeavor teaches said prediction based on a pixel-by-pixel weighted scaling of the motion prediction data and intra frame data, and wherein the weighted scaling is based on the update data and the data mask data ([0034], [0035], intra-field interpolating the target image frame and inter-field interpolating  pixel value of the target image frame and thereafter blending the pixel values C-intra and C-inter interpolated according to the weight value as shown in FIG. 1).

Zhou and Su does not explicitly disclose the relative weights based on a measure of accuracy of the motion prediction data for each of the plurality of pixels
Orlick from the same or similar field of endeavor teaches the relative weights based on a measure of accuracy of the motion prediction data for each of the plurality of pixels ([0049], motion compensated filtering for aligning the temporal neighbors, based on motion estimates, to generate temporal predictors and are then blended together using blending weights be based on the accuracy of the motion predictors; [0092],  weight generation to each of the motion estimates based on an accuracy of the temporal predictions ( motion estimation)).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of relative weight with accuracy of the motion prediction as taught by Orlick ([0049]) into the encoding and decoding system of Zhou & Su in order to provide accurate motion estimation that accurately positions feature-aligned regions between various frames of a moving image sequence (Orlick, [0006]) and hence increase image quality.
Regarding Claim 14, Zhou in view of Su and Orlick discloses the method of claim 13. 	Zhou discloses further comprising the step of updating the plurality of pixels of the first frame of video data with the predicted pixel ([0037], FIG. 5, code the input pixel block using the final predicted pixel block as a prediction reference; Abstract).

Regarding Claim 15, Zhou in view of Su and Orlick discloses the method of claim 13.
Su discloses wherein the update data is based on a weighted scaling of the motion prediction data and the second frame of video data, said weighted scaling based on the data mask ([0034], [0035], intra-field interpolating the target image frame and inter-field interpolating pixel value of the target image frame and thereafter blending the pixel values C-intra and C-inter interpolated according to the weight value as shown in FIG. 1).

Regarding Claim 17, Zhou in view of Su and Orlick discloses the method of claim 13.
Zhou discloses further comprising the step of decoding one or more subsequent frames of video data ([0035], FIG. 4, decoding the coded frames 470 selecting and applying decoding mode to the input coded pixel block),
Regarding Claim 19, Zhou in view of Su and Orlick discloses the method of claim 13.
Zhou discloses wherein the data mask comprises non-binary values to define a non-binary mask ([0026], the data masks or weight matrices pass data of the respective predicted block entirely at pixel locations where the weight (integer, non-binary) value range; [0033], the weights are supplied and selected during the prediction process). 

Regarding Claim 20, Zhou discloses an apparatus for decoding a received encoded data stream (FIG. 4), the apparatus comprising: 
Regarding Claims 20, Apparatus claims 20 of using the corresponding method claimed in claims 13 and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Zhou further discloses the decoder ([0035], FIG. 4, entropy decoder 472, decoding the coded frames 470) and a communications port configured to receive data from a source of the encoded data stream ([0034] FIG. 4, receiver 430 receives coded video data from the encoder source via the channel 410 and pass the coded data to the decoding engine 450).



Claims 5-6, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20130051467, hereinafter Zhou) in view of Su et al. (US 20120082394, hereinafter Su), Orlick et al. (US 20120281758, hereinafter Orlick) and Chen (US 20120314772, hereinafter Chen).  
Regarding Claim 5, Zhou in view of Su and Orlick discloses the method of claim 4 but does not explicitly disclose wherein the motion predication data is optical flow data. 	Chen teaches wherein the motion predication data is optical flow data ([0021] optical flow based motion vector estimation for picture rate up-conversion; [0072] FIG. 6, optical flow based motion vector estimation for picture).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of optical flow motion prediction as taught by Chen ([0021], [0037]) into the encoding system of Zhou, Su and Orlick in order to reduce artifact known as motion judder and improve the accuracy motion description in the scene (Chen, [0050]) improving the quality of the encoded video.
Regarding Claim 6, Zhou in view of Su and Orlick discloses the method of claim 5 but does not explicitly disclose wherein the encoding of the video data stream further comprises encoding the optical flow data. 	Chen teaches wherein the encoding of the video data stream further comprises encoding the optical flow data ([0057], FIG. 2, motion estimation block 216 search an optimal optical flow; [0072] FIG. 6, optical flow based motion vector estimation for picture rate up-conversion (PRUC), in accordance with an embodiment of the invention).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of optical flow motion prediction as taught by Chen ([0021], [0037]) into the encoding system of Zhou, Su and Orlick in order to reduce artifact known as motion judder and improve the accuracy motion description in the scene (Chen, [0050]) improving the quality of the encoded video.
Regarding Claim 16, Zhou in view of Su and Orlick discloses the method of claim 13 but does not explicitly disclose wherein the motion prediction data is optical flow data.
Chen teaches wherein the motion prediction data is optical flow data ([0037], FIG. 2, motion compensated block of pixels from a reference image based on receiving one or more motion vectors from optical flow based motion vector estimation  ( see [0021], [0072] FIG. 6).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of optical flow motion prediction as taught by Chen ([0021], [0037]) into the encoding system of Zhou, Su and Orlick in order to reduce artifact known as motion judder and improve the accuracy motion description in the scene (Chen, [0050]) improving the quality of the encoded video.
Regarding Claim 18, Zhou in view of Su and Orlick discloses the method of claim 13 but does not explicitly disclose wherein the motion predication data is optical flow data.
Chen teaches wherein the motion predication data is optical flow data ([0021] optical flow based motion vector estimation for picture rate up-conversion; [0072] FIG. 6, optical flow based motion vector estimation for picture).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of optical flow motion prediction as taught by Chen ([0021], [0037]) into the encoding system of Zhou, Su and Orlick in order to reduce artifact known as motion judder and improve the accuracy motion description in the scene (Chen, [0050]) improving the quality of the encoded video.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL D FEREJA/Examiner, Art Unit 2487